Case 1:17-cv-00882-DDD-JPM Document 188 Filed 04/27/20 Page 1 of 3 PageID #: 2627
                                                                                      a


                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

   ROBERT PAUL TAYLOR,                    CIVIL DOCKET NO. 1:17-CV-882-P
   Plaintiff

   VERSUS                                 JUDGE DRELL

   LASALLE MANAGEMENT                     MAGISTRATE JUDGE PEREZ-MONTES
   COMPANY, ET AL.,
   Defendants


                               MEMORANDUM ORDER

        Before the Court is a “Motion for Evidentiary Hearing” (ECF No. 127) and a

  “Motion Authorizing Judicial Review” (ECF No. 129) filed by pro se Plaintiff Robert

  Paul Taylor (“Taylor”) (#107070). Defendants Warden Keith Deville (“Deville”), Dr.

  Mark Singleton (“Singleton”), Ami Brunson (“Brunson”), and Lasalle Management

  Company, L.L.C. (“LMC”) (collectively, “Defendants”) oppose Taylor’s motions. ECF

  Nos. 131, 133.

        Because Taylor provides no basis for his motion seeking judicial review and no

  rationale for an evidentiary hearing, the “Motion for Evidentiary Hearing” (ECF No.

  127) and “Motion for Judicial Review” (ECF No, 129) are DENIED.

  I.    Background

        On July 7, 2017, Taylor filed a civil rights Complaint (42 U.S.C. § 1983), in

  forma pauperis. ECF No. 1. At the time of filing, Taylor was an inmate in the custody

  of the Louisiana Department of Corrections, incarcerated at Winn Correctional

  Center (“WCC”) in Winnfield, Louisiana. Taylor claims he was denied adequate

  medical care at WCC in violation of the United States Constitution. ECF No. 1.
Case 1:17-cv-00882-DDD-JPM Document 188 Filed 04/27/20 Page 2 of 3 PageID #: 2628



        In his “Motion for Evidentiary Hearing” (ECF No. 127), Taylor complains about

  extensions of time previously granted to Defendants (ECF Nos. 116, 122). See ECF

  No. 127 at 3-5. Taylor also complains about his inability to depose witnesses on April

  29, 2019, and about a telephone hearing the Court conducted on October 8, 2019.

  ECF No. 127 at 6.

        In his “Motion Authorizing Judicial Review” (ECF No. 129), Taylor discusses

  his interpretation of Marbury v. Madison, 5 U.S. 137 (1803), and then complains

  again about the telephone hearing of October 8, 2019, and outlines his grievances

  with Defendants and their attorneys. ECF No. 129.

  II.   Law and Analysis

        Although courts are authorized to conduct evidentiary hearings in civil rights

  cases by prisoners to “dig beneath conclusional allegations,” there is no need for an

  evidentiary hearing at this juncture. Rankin v. United States, 556 F. App’x 305, 311

  (5th Cir. 2014) (citing Spears v. McCotter, 766 F.2d 179, 180 (5th Cir. 1985),

  abrogated on other grounds by Neitzke v. Williams, 490 U.S. 319, 324 n. 3 (1989). A

  Motion to Dismiss by Defendants has been denied (ECF No. 60), a Plan of Work has

  been finalized (ECF No. 98), and a Pretrial Conference is currently scheduled for

  September 17, 2020 (ECF No. 97). Taylor has provided no legitimate reason for the

  Court to conduct an evidentiary hearing.

        Taylor’s “Motion for Judicial Review” (ECF No. 129) is also ambiguous, at best.

  To the extent he seeks judicial review of his underlying constitutional claim, his

  request is moot, as he is receiving that through the court system.     To the extent



                                             2
Case 1:17-cv-00882-DDD-JPM Document 188 Filed 04/27/20 Page 3 of 3 PageID #: 2629



  Taylor seeks review of any of the undersigned’s Orders, particularly the ruling of

  October 8, 2019, Taylor did not appeal the ruling directly to the District Judge within

  the time frame established under the Federal Rules of Civil Procedure or the Local

  Rules for the Western District of Louisiana. Fed. R. Civ. P. 72; Local Rule 74.1.

  III.   Conclusion

         Because Taylor provides not rational basis for his motions, IT IS ORDERED

  that Taylor’s “Motion for Evidentiary Hearing” (ECF No. 127) and “Motion for

  Judicial Review” (ECF No. 129) are DENIED.

         THUS DONE AND SIGNED in Alexandria, Louisiana, on this 27th day of

  April 2020.


                                          _______________________________________
                                          JOSEPH H.L. PEREZ-MONTES
                                          UNITED STATES MAGISTRATE JUDGE




                                            3
